DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on October 24, 2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
It is noted that the claims mention a liquid, container, and display unit. However, no container has been positively claimed as an element of the invention. The liquid and container are materials or articles intended to be worked upon. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is structurally meant by the term “portion” employed throughout out the claims. The term does not provide for any definitive structure. The term implies that that that it is directed to a partial fraction of a structure rather than a complete, whole element.  It is unclear what applicant considers to be structurally considered a “portion”
As to claim 1, it is unclear what is structurally meant by “a peripheral portion” and if such peripheral portion is a further element of the claimed invention (peripheral portion of what...such portion is not defined in the claim). It is unclear what is the structural nexus, structural connection of such peripheral portion to the other positively claimed elements of the invention.  
It is noted that the claims include language that are directed to how the elements are intended to do relative to the unclaimed container and liquid rather than further providing for further structure of the positively claimed elements. It is unclear what is the structural nexus, connectivity of the detector, first controller, feature amount extraction unit, bubble contact determination processing unit, and second controller relative to each other and the prior dispensing portion and oscillation circuit because the claim as drafted does not provide for a connection between each of the elements to clearly provide for a single apparatus. 
It is unclear if applicant intends for the detector, first controller, feature amount extraction unit, bubble contact determination processing unit, and second controller to be electrical components that contain software (instructions) and/or are programmed to perform the recited functions. If so, then the claim should clearly provide for such. Otherwise, the language is considered to be directed to intended/possible use. Additionally, it is not clear from the claim language what are the structural features of the ‘extraction unit', the “determination units” and the “first and second controllers”, must configure them for the intended functionality, the above listed components being construed as portions of software. This is also applicable to claims 5-7.
Claim 1 recites the limitation "for each certain section, …" in the paragraph directed to “first controller”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what certain sections are being referenced by the phrase. Nothing has been claimed as comprising and certain sections nor have and certain sections been previously defined in the claim. It is noted that the term “certain” is relative/subjective. Any “section” of anything is subjectively a “certain” section. 
Furthermore, it is unclear is unclear what is required to be “output” from/to what, where, who, etc. as provided for by the language employed in the claims.  (claims 1 and 7). This appears to be a reference to a process rather than an apparatus. See also prior remarks/rejections. 
It is unclear if the respective units are intended to be actual distinct structures or software, programmed instructions. See also claim 5. 
The terms “feature amount”, “abnormal”; “normally”, “minimum”, “maximum”, “normal”, “unclear”  in claims 1-7, respectively are relative terms which renders the claims indefinite. The term “feature amount”, “abnormal”; “normally”, “minimum”, “maximum”, “normal”, “unclear” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is unclear how claims 2-4, further structurally limit the invention because instead of providing for additional structural elements of the invention, the claims are directed to values of possible variables/parameters of an amount of something (which is/are not structure) and/or data/information intended to be obtained during a process of use of the apparatus. For example, a feature amount (of what) is not defined in the claims. 
The term “several” in the last line of claim 3 is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no clear indication as to what is considered “several”. Furthermore, it is unclear what is being referenced by “a section”. 
As to claim 5, it is unclear what is the structural nexus/connectivity of each determination processing unit relative to each other and the prior positively structural elements of claim 1. It is further unclear if the respective units are intended to be programmed electrical structures (see prior rejection of claim 1).
It is unclear what section of what is being reference by the phrase “the section” in the 3rd paragraph of claim 5. 
As to claim 6-7, it is unclear how the claims further structurally lime the second controller because the claims are directed to what the second controller is intended to do. See prior rejection of claim 1 above directed to software and programming. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Yaita EP 3276360 (US 2018/0031591).
Yaita discloses an automatic analyzer comprising: (claim 1; Fig. 1; par. 14 - 33) a dispensing portion that has a dispensing probe and is configured to move a tip portion of the dispensing probe to a liquid level in a container and suck and discharge a liquid; (Fig. 1: 1); 
an oscillation circuit connected to the dispensing probe to output an AC signal of an oscillation frequency according to a capacitance between the tip portion of the dispensing probe and a peripheral portion; (Fig. 1: 4);
a detector that detects whether the tip portion of the dispensing probe has come into contact with the liquid level in the container based on the oscillation frequency of the AC signal output from the oscillation circuit; (Fig. 1:51) 
a first controller that controls an operation of the dispensing portion based on a detection result of the detector; (Fig. 1: 52) 
a feature amount extraction unit that divides time-series data of the oscillation frequency of the AC signal output by the oscillation circuit until a certain time elapses after the dispensing probe starts to be lowered for each certain section, extracts a feature amount for each certain section, and outputs the extracted feature amount as a data series; (Fig. l: 71; par. 51) 
a bubble contact determination processing unit that computes a correlation between a waveform of the data series of the feature amount output from the feature amount extraction unit and an abnormal waveform model based on a waveform observed when the tip portion of the dispensing probe comes into contact with a bubble on the liquid level in the container, and determines whether liquid level detection has been normally performed based on a result of computing the correlation; (Fig. 1: 72a; par. 56 - 64, 124 - 134; Fig. 6: pattern 8); and 
a second controller that determines a deviation between the tip portion le of the dispensing probe la and the liquid level in the container and a factor of the deviation based on a determination result of the bubble contact determination processing unit (Fig. 1: 8; par. 53-55).
As to claim 2, the reference disclose minimum/maximum values. (claim 3; par. 29 -- 32). 
As to claim 5, the reference discloses deviation determination units. (claim 2; par. 66-114). 
As to claim 6, the reference discloses error determination (claim 4; Fig. 7). 
As to claim 7, the reference discloses the use of a display with the further structures. (Fig. 1: 9).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,690,691. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose the same or structural equivalents to the elements of the claims of the instant application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NODA; Kazuhiro et al.; ANDERSON; Daryl Eugene et al.; Yaita; Tsuyoshi; Pawlowski; Frank; ENDO; Takayuki; Watanabe; Atsushi et al.; WENG; Yanwen; Courtial; Olivier et al.; Cammarata; Charles et al.; Kobayashi; Kazuhisa; Ingenhoven; Nikolaus et al.; Krufka; Frank S. et al.; Koeda; Noriaki et al.; Ichikawa; Koji et al.; and Shimizu; Yoshiaki discloses devices including liquid level and bubble detectors.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798